PER CURIAM.
Gwendolyn Faulkner appeals an order granting a motion to set aside default and setting aside a Final Judgment of Dissolution of Marriage. Although a default was entered, James Faulkner received notice of the final hearing, which he failed to attend. In the Final Judgment, the trial court awarded Gwendolyn Faulkner permanent alimony. Mrs. Faulkner argues on appeal that the unsworn Motion to Set Aside Default should have been denied as facially insufficient. See Perry v. University Cabs, Inc., 344 So.2d 914 (Fla.3d DCA 1977) (defendant does not sufficiently show a meritorious defense by simply stating in an unsworn motion that one exists); Collins v. Collins, 519 So.2d 729 (Fla.2d DCA 1988) (excusable neglect must be proven by affidavit or other sworn statement). Nothing in the record, however, indicates appellant raised the facial insufficiency of the motion below. To the contrary, she filed a response and proceeded to an eviden-tiary hearing at which she did not prevail. The issue is not preserved.
AFFIRMED.
JOANOS, KAHN and WEBSTER, JJ., concur.